              Case 2:20-cv-00282-JCC Document 19 Filed 05/18/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    IN RE: WYZE                                         CASE NO. C20-0282-JCC
      DATA INCIDENT LITIGATION
10
                                                          MINUTE ORDER
11

12

13

14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to extend deadlines
18   (Dkt. No. 16). The Court, having thoroughly considered the motion and the relevant record and
19   finding good cause, hereby GRANTS the motion and ORDERS that:
20       1. Plaintiffs shall file a consolidated complaint no later than June 15, 2020;
21       2. Defendant shall answer or otherwise respond to the consolidated complaint on or before
22          30 days from the date the consolidated complaint is filed;
23       3. Pursuant to Western District of Washington Local Civil Rule 23, good cause exists to
24          extend the time in which Plaintiffs shall move for a determination under Federal Rule of
25          Civil Procedure 23(c)(1) to a date to be determined by the Court in a future scheduling
26          order; and


     MINUTE ORDER
     C20-0282-JCC
     PAGE - 1
             Case 2:20-cv-00282-JCC Document 19 Filed 05/18/20 Page 2 of 2




 1      4. This order is without prejudice to any party’s rights, including but not limited to the right

 2         to seek additional court orders related to the scope or timing of discovery.

 3         DATED this 18th day of May 2020.

 4                                                         William M. McCool
                                                           Clerk of Court
 5
                                                           s/Tomas Hernandez
 6
                                                           Deputy Clerk
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0282-JCC
     PAGE - 2
